              Case:21-80053-jwb        Doc #:18 Filed: 06/14/2021         Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                              ________________________

In re:
                                                          Case No. 21-00524-jwb
LARRY ALLEN CLUCHEY,
                                                          Chapter 7
                        Debtor.
_______________________________________/

WORLD ENERGY INNOVATIONS,
LLC, f/d/b/a WORTHINGTON ENERGY
INNOVATIONS, LLC,

                               Plaintiff

         v.                                               Adversary Proceeding No. 21-80053

LARRY ALLEN CLUCHEY,

SHERRY D. CLUCHEY,

                        Defendants.
_______________________________________/

DEFENDANT SHERRY D. CLUCHEY’S MOTION TO DISMISS COUNT IV, COUNT V,
                     COUNT VI, AND COUNT VII

         NOW COMES Defendant Sherry D. Cluchey, by and through her attorneys, CBH Attorneys

& Counselors, PLLC, and hereby requests that the Court ender an Order providing that: (1) Counts

IV, V, VI, and VII of this Adversary Proceeding against Sherry D. Cluchey are dismissed with

prejudice under Fed. R. Bankr. P. 7012(b) and F. R. Civ. P. 12(b)(1) and 12(b)(6); and (2) such other

and further relief as may be appropriate, including awarding of attorney fees.

         In support of her Motion, Defendant Sherry D. Cluchey relies upon and incorporates herein

by reference both her accompanying Brief in Support of her Motion and Defendant Larry Allen

Cluchey’s Brief in Support of his Motion to Dismiss Counts I through VI of the Adversary

Proceeding [DN 11].
            Case:21-80053-jwb   Doc #:18 Filed: 06/14/2021    Page 2 of 2




                                            Respectfully submitted,

                                            CBH Attorneys & Counselors, PLLC

Dated: June 14, 2021                        By: /s/ Steven M. Bylenga
                                            Steven M. Bylenga (P73492)
                                            Andrew R. McInnis (P83626)
                                            Attorneys for Defendant Sherry D. Cluchey
                                            25 Division Ave S., Suite 500
                                            Grand Rapids, MI 49503
                                            (616) 608-3061
